DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7-13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Keen et al. (US 2003/0217531).
Claim 1. Williams discloses a poucher machine 50 for forming an oral tobacco pouch product (oral sachet), wherein the poucher machine 50 is a high-speed vertical fill and seal poucher machine. The oral tobacco pouch product 10 comprises a pouch formed by a pouch wrapper 12 and a filling material contained within the pouch wrapper 12 ([0023]). Outer web 20 comprises paper suitable for oral pouch products commonly 
Williams does not explicitly disclose a guide arrangement located downstream of the sealing station 120 (vertical sealing device) and adjacent to the forming tube, the guide arrangement configured to grip the vertical seal and pull in it a downstream direction. 
Keen et al. discloses a vertical form, fill, and seal apparatus comprising a pair of nip rollers 6 which compress the fin seal after it has passed through heating blocks 4 (a vertical sealing device) and pull the seal downward ([0046]; Figure 6).
Keen et al. teaches that the nip rollers help to draw the film down the form-and-fill tube 2 ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a pair of nip rollers downstream of the sealing station 120 (vertical sealing device) of Williams in order to help draw the sleeve downward along the filling tube as taught by Keen et al. 
Claim 2. Modified Williams discloses that the nip rollers are driven by the servo-motor 13 through a gear train and pinch the vertical seal while rotating in opposite directions to pull the film downward (Keen Figures 1, 5, and 6; [0048]).
Claim 3. Modified Williams discloses sealing station 120 (vertical sealing device) comprises a heated knurled wheel which cooperates with an extension of a feed tube 60' (forming tube) of a feeder 60 to seal a longitudinal integrated fin and lap seal 70 (Williams [0047]; Figures 7 and 8).
Claim 4. Modified Williams discloses that clamping and sealing elements 138, 138' (transverse sealing device) draw the tubular formation through the poucher. The sealing elements 138, 138', which are horizontal in relation to the tubular formation 130, repetitively seal the tubular formation 130 at selected locations to repetitively form transverse seams 14 (Williams [0055]; Figure 11). Sealing of the longitudinal integrated fin and lap seal 70 and/or the transverse seals 14 may be accomplished by any suitable sealing method, such as, for example, adhesive or by mutual sealing. Mutual sealing may be thermal or sonic depending on the sealing properties of the web material. Preferably, sealing is accomplished by thermal sealing utilizing a knurled rotatable, heated sealing wheel (Williams [0052]).
Claims 7 and 8. Modified Williams discloses clamping and sealing elements 138, 138' (transverse sealing device) draw the tubular formation through the poucher. The sealing elements 138, 138', which are horizontal in relation to the tubular formation 130, repetitively seal the tubular formation 130 at selected locations to repetitively form transverse seams 14. Preferably, the poucher is programmed to load a measured amount of the product into the tubular formation 130 above each transverse seam 14. A 
Claim 9. Modified Williams discloses a cutter 65, 65' which severs the filled and sealed portion of the tube to repetitively form individual pouches 10 (Williams [0047]; Figure 11). 

Claim 10. Williams discloses a poucher machine 50 and a method for forming an oral tobacco pouch product (oral sachet). The oral tobacco pouch product 10 comprises a pouch formed by a pouch wrapper 12 and a filling material contained within the pouch wrapper 12 ([0023]). Outer web 20 comprises paper suitable for oral pouch products commonly referred to as "snus" or snuff. For example, the web can be formed of a cellulose fiber material, such as tea bag material or other materials typically used to form snus pouches ([0025]). The tobacco material may be provided in any suitable form, including shreds and/or particles of tobacco lamina, processed tobacco materials, such as volume expanded or puffed tobacco, or ground tobacco ([0032]). The pouch product is formed by drawing a ribbon of outer web 20 (continuous sheet), and optionally, also a ribbon of inner web 18, through a poucher machine 50. The poucher machine comprises a forming collar 55 comprising a forming section 90, a fin seam forming section 100 and a fin folding section 105. Disposed immediately below the fin folding section 105 is a sealing station 120 (vertical sealing device), which preferably comprises a heated knurled wheel which cooperates with an extension of a feed tube 60' (forming tube) of a feeder 60 to seal a longitudinal integrated fin and lap seal 70 ([0047]; Figures 
Williams does not explicitly disclose a guide arrangement located downstream of the sealing station 120 (vertical sealing device) and adjacent to the forming tube, the 
Keen et al. discloses a vertical form, fill, and seal apparatus comprising a pair of nip rollers 6 which compress the fin seal after it has passed through heating blocks 4 (a vertical sealing device) and pull the seal downward ([0046]; Figure 6).
Keen et al. teaches that the nip rollers help to draw the film down the form-and-fill tube 2 ([0048]). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a pair of nip rollers downstream of the sealing station 120 (vertical sealing device) of Williams in order to help draw the sleeve downward along the filling tube as taught by Keen et al. 
Claim 11. Modified Williams discloses that the nip rollers are driven by the servo-motor 13 through a gear train and pinch the vertical seal while rotating in opposite directions to pull the film downward (Keen Figures 1, 5, and 6; [0048]).
Claim 12. Modified Williams discloses sealing station 120 (vertical sealing device) comprises a heated knurled wheel which cooperates with an extension of a feed tube 60' (forming tube) of a feeder 60 to seal a longitudinal integrated fin and lap seal 70 (Williams [0047]; Figures 7 and 8).
Claim 13. Modified Williams discloses that clamping and sealing elements 138, 138' (transverse sealing device) draw the tubular formation through the poucher. The sealing elements 138, 138', which are horizontal in relation to the tubular formation 130, repetitively seal the tubular formation 130 at selected locations to repetitively form transverse seams 14 (Williams [0055]; Figure 11). Sealing of the longitudinal integrated fin and lap seal 70 and/or the transverse seals 14 may be accomplished by any suitable 
Claims 16 and 17. Modified Williams discloses clamping and sealing elements 138, 138' (transverse sealing device) draw the tubular formation through the poucher. The sealing elements 138, 138', which are horizontal in relation to the tubular formation 130, repetitively seal the tubular formation 130 at selected locations to repetitively form transverse seams 14. Preferably, the poucher is programmed to load a measured amount of the product into the tubular formation 130 above each transverse seam 14. A second transverse seal is formed at a spaced apart location along the tube above the first transverse seal after the product has been loaded into the tube to form an oral tobacco pouch product (Williams [0055]; Figure 11).
Claim 18. Modified Williams discloses a cutter 65, 65' which severs the filled and sealed portion of the tube to repetitively form individual pouches 10 (Williams [0047]; Figure 11). 


Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Keen et al. (US 2003/0217531) and further in view of Free et al. (US 2012/0000161).
Claims 5 and 14. Williams in view of Keen et al. discloses the VFFS machine of claim 1 and the method of claim 10 but does not explicitly disclose a suction device 
Free et al. discloses processes and machines for bagging pellets, the machines having vacuum capability which allows removal of countercurrent air so as to gently remove air from the bags after the pellets have been placed inside, but before the bag is sealed, and to remove undesirable materials such as excess powder, moisture, dust, and other fragments. Vacuum is pulled from under the forming collar 701 out of forming tube 602, therefore drawing countercurrent air from the forming tube. The amount of vacuum pulled is adjustable and the timing of such is optionally adjustable or continuous. When powder applications are involved, a vacuum will most preferably be used continuously ([0102]-[0103]; Figure 7).
Free et al. teaches that excess powder, dust, and other fragments can collect on the interior and exterior surfaces of the bags, and can create problems during sealing ([0103]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to include a vacuum device in the VFFS machine of modified Williams to remove excess tobacco material during filling in order to prevent problems during sealing as taught by Free et al. 


Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Williams (US 2011/0303232) in view of Keen et al. (US 2003/0217531) and further in view of Cherney et al. (US 5485712).
Claims 6 and 15. Williams in view of Keen et al. discloses the VFFS machine of claim 1 and the method of claim 10 but does not explicitly disclose a settling device configured to physically impact or vibrate the VFFS machine while the permeable paper sleeve is being filled with granular contents so as to settle the granular contents being filled into a bottom of the current sachet to be formed.
Cherney discloses a method of handling film on a vertical form, fill, and seal machine wherein the VFFS machine includes a settling device in the form of a "tapper" which may consist of an air cylinder with a rubber bumper, a narrow plate or some other device fixed to its rod end. The cylinder rod is actuated at any time during the bag making and filling cycle, usually below the sealing and severing means and at a frequency of several hundred taps per minute. Another device consists of two rods fastened together at one end similar to a "tuning fork". This device is usually placed below the sealing and severing means with the partially made and filled bag descending through the tines. This device is oscillated horizontally to the incoming partially completed bag with a frequency of several hundred oscillations per minute and an amplitude of up to one inch in either direction (Column 2, lines 20-36).
Cherney discloses that the settling device shakes the partially formed bag in the horizontal direction which causes the product to settle in the partially formed bag (Column 2, lines 33-36). It would have been obvious to one of ordinary skill in the art before the effective filing date to include a settling device in the machine and method of Modified Williams in order to help the tobacco material settle in the pouch as it is formed as taught by Cherney.


Response to Arguments
Applicant's arguments filed 8/10/21 have been fully considered but they are not persuasive. Applicant argues that Keen fails to disclose a transverse sealing device located downstream of the nip rollers and thus the combination does not disclose a transverse sealing device located downstream of the guide arrangement. Examiner disagrees, as Williams discloses clamping and sealing elements 138, 138’ (transverse sealing element) downstream of sealing station 120 (vertical sealing device) and Keen teaches nip rollers 6 immediately downstream of heating blocks 4 (a vertical sealing device). It would have been obvious to one of ordinary skill in the art before the effective filing date to position the nip rollers immediately downstream of the vertical sealing device, which in the proposed combination would be upstream of the clamping and sealing elements 138, 138’ (transverse sealing element) taught by Williams.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Katherine A Will whose telephone number is (571)270-0516.  The examiner can normally be reached on Monday-Friday 10:00AM-6:00PM(EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/KATHERINE A WILL/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael J Felton/Primary Examiner, Art Unit 1747